internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-102780-02 date date legend p q state date date dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling under sec_301 a of the procedure and administration regulations that p be granted an extension of time to file an election to treat q as a qualified_subchapter_s_subsidiary under sec_1361 of the internal_revenue_code effective date facts p was incorporated on date in state also on date p acquired percent of q it is represented that on date p timely elected s_corporation status effective date it is also represented that p intended to elect to treat q as a qualified s subsidiary effective date but p and q inadvertently failed to file a timely election plr-102780-02 law and application sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qualified_subchapter_s_subsidiary the election is made by filing form_8869 qualified_subchapter_s_subsidiary election sec_301_9100-1 permits the commissioner to grant a reasonable extension of time for making certain elections sec_301_9100-3 provides that an extension of time to file certain elections will be granted if the taxpayer is able to establish that it acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election see sec_301_9100-1 further sec_301_9100-2 provides automatic extensions of time for making certain elections and sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly p is granted an extension of time of sixty days from the date of this letter to make an election to treat its wholly owned subsidiary q as a qualified subchapter_s_corporation effective date p should submit the properly completed form_8869 to the appropriate service_center a copy of this letter should be attached to the election a copy is enclosed for this purpose except for the specific rulings above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the requested tax representative plr-102780-02 pursuant to your request and a power_of_attorney on file with this office we are sending a copy of this letter by facsimile transmission to the requested tax representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter
